Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In reply to the Non-Final Office Action mailed on 8/25/2020, the Applicant has filed a response on 11/25/2020 amending claims 20, 22-35, 37 and 39. Claims 1-19, 21 and 38 have been cancelled. No claim has been added. Claims 20, 22-37 and 39 are pending in this application.

Previous claim objections are withdrawn in view of Applicant’s amendments filed on 11/25/2020.

Previous rejections under 35 U.S.C. 101 are withdrawn in view of Applicant’s amendments filed on 11/25/2020.

Previous rejections under 35 U.S.C. 112(b) are withdrawn in view of Applicant’s amendments filed on 11/25/2020.


Claim Objections

Claim 20 is objected to because of the following informalities:  the claim recites “an normal operation mode” in line 15, which appears to be “the normal operation mode”.  Appropriate correction is required.

Claim 22 is objected to because of the following informalities:  the claim recites “a the suppression region” in lines 9-10, which appears to be “[[a]] the suppression region”; recites “if when the touched region is not…” in line 10, which appears to be “[[if]] when the touched region is not…”; and recites “the a suppression region” in line 11, which appears to be “the [[a]] suppression region”.  Appropriate corrections are required.

Claim 23 is objected to because of the following informalities:  the claim recites “a numbers of touch nodes” in line 9, which appears to be “a number[[s]] of touch nodes”. Appropriate correction is required.

Claim 24 is objected to because of the following informalities:  the claim recites
“a single-channel touched region” in lines 15-16, which appears to be “the single-channel touched region”. Appropriate correction is required.

Claim 35 is objected to because of the following informalities:  the claim recites “thean edge of the touch screen…” in line 7, which appears to be “[[the]] an edge of the touch screen…”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 24 and 32-33 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 24, it recites the limitation "the single-channel touched region" in lines 14-15.  There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 32, the meaning of the term “skipping” (line 9) is unclear in the claim.

Regarding claim 33, the meaning of the limitation “supplementing a number of touch nodes” in line 3 is unclear in the claim.

Appropriate corrections are required. The claims will be interpreted as best understood.
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 20, 22, 25, 33-34, 36-37 and 39 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Han et al. (US 2017/0123590).

Regarding claim 20, Han discloses a method for preventing an edge from being unintentionally touched (see Fig. 1; para[0005]), comprising: 
acquiring touch data of a touch screen in real time (para[0006]; para[0039]; see S102 in Fig. 1); 

calculating, when an edge touch operation is detected according to the touch data, a coordinate point movement track of the edge touch operation according to the touch data (para[0006]-para[0007]; para[0009]; para[0035]; para[0037]-para[0042]; para[0058]-para[0061]; “In step S102, obtain a touch event on a touchscreen”; “In step S103, determine a touch point of a touch gesture within a touchscreen edge area according to the ) 

detecting, within a first preset period according to the touch data, a suppression region, wherein the suppression region is used for representing a touched region when a touch data of the touched region meets a critical judgment condition of an edge unintentional touch (para[0006]-para[0007]; para[0009]; para[0012]; para[0037]-para[0043]; para[0058]-para[0061]; e.g. “detecting whether the touch point of the touch gesture within the touchscreen edge area is the first touch point”; the area of the touch point detected within a preset time threshold is the claimed suppression region which is used for representing a touched region when a touch data of the touched region meets a critical judgement condition of an invalid touch point [claimed unintentional touch], based on the broadest reasonable interpretation of the claimed limitations; “when it is detected that the movement distance of the touch point on the touchscreen edge area is less than the preset distance threshold within the preset time threshold, recognizing the touch );
judging, when the suppression region is detected within the first preset period, whether the coordinate point movement track satisfies a preset movement condition, wherein the preset movement condition is used for reflecting an normal operation mode in the edge touch operation (para[0006]-para[0007]; para[0009]; para[0012]; para[0042]-para[0043]; para[0056]-para[0061]; it is clear that after detecting the area of the touch point [claimed suppression region] within the preset time threshold, among possible conditions, when it is not detected that the movement distance of the touch point on the touchscreen edge area is less than the preset distance threshold within the preset time threshold, as it is done in the prior art, the touchscreen terminal “recognizes the touch point as a valid touch point”; by this, it is judged whether the movement distance [claimed coordinate point movement track], satisfies not being less than the preset distance threshold within the preset time threshold [claimed preset movement condition], as claimed, in order to recognize a valid touch input [claimed normal operation mode]);
judging, when the coordinate point movement track does not satisfy the preset movement condition, the edge touch operation as an edge mis-operation (para[0006]-para[0007]; para[0009]; para[0012]; para[0042]-para[0043]; para[0056]-para[0061]; S104 in Fig. 1; “when it is detected that the movement distance of the touch point on the touchscreen edge ); and
suppressing the edge mis-operation (para[0020]; para[0043]-para[0045]; para[0058]-para[0061]; by this process “a touchscreen terminal can recognize an invalid touch point of a touch gesture within a touchscreen edge area”; “Therefore, the touchscreen terminal does not recognize all touch points on the touchscreen edge area as valid touch points, and a result of recognizing the touch gesture is not interfered, thereby improving accuracy of recognizing the touch gesture and operation efficiency on a touchscreen”) 

Regarding claim 22, Han discloses all the claim limitations as applied above (see claim 20). In addition, Han discloses detecting, within the first preset period according to the touch data, the suppression region the touched region of the edge touch operation is [a] the suppression region when the edge touch operation is detected (para[0006]-para[0007];  para[0037]-para[0043]; para[0058]-para[0061]; e.g. “detecting whether the touch point of the touch gesture within the touchscreen edge area is the first touch point” or not; the area of the touch point detected within a preset time threshold is the claimed suppression region which is used for representing a touched region when a touch data of the touched region meets the critical judgement condition of an invalid touch point [claimed unintentional touch], based on the broadest reasonable interpretation of the claimed limitations; see S102-S103 in Fig. 1); and the suppression region before the first preset period is reached, if when the touched region is not the a suppression region (para[0006]-para[0007]; para[0009]; para[0012]; para[0042]-para[0043]; para[0058]-para[0061]; S104 in Fig. 1; “detecting whether the touch point of the touch gesture within the touchscreen edge area is the first touch point” or not, and “detecting whether duration of the touch gesture is greater than or equal to the preset time threshold” continuously when receiving touches)

claim 25, Han discloses all the claim limitations as applied above (see claim [[21]]20). In addition, Han discloses the method further comprises: recognizing an operation mode of the edge touch operation according to the coordinate point movement track if no suppression region is detected within the first preset period (para[0006]-para[0007]; para[0009]; para[0012]; para[0042]-para[0043]; para[0058]- para[0061]; para[0073]; see Fig. 3; e.g. “when… two fingers perform a pinch gesture, the first finger starts moving from the touchscreen edge area, and a stay time of the first finger on the touchscreen edge area does not reach specified duration”, and “the touch point of the touch gesture within the touchscreen edge area is recognized as a valid touch point”); and outputting the edge touch operation according to the recognized operation mode (para[0006]-para[0007]; para[0009]; para[0012]; para[0042]-para[0043]; para[0058]- para[0061]; para[0073]; see Fig. 3; “In this case, …the pinch gesture is recognized, and the pinch gesture functions”).

Regarding claim 33, as best understood, Han discloses all the claim limitations as applied above (see claim 22). In addition, as best understood, Han discloses wherein, the touched region of the edge touch operation is obtained by: supplementing [[the]] a number of touch nodes of the touched region of the edge touch operation according to a preset compensation mode, [[if]] when the edge touch operation is located in a corner position of the touch screen (see what is being considered as touched nodes in the case where a touch operation is located in a corner position ) wherein the preset compensation mode is used for a mode to increase the number of touch nodes of the touched region (e.g. “When the two fingers perform a pinch gesture, the first finger starts moving from the touchscreen edge area, and a stay time of the first finger on the touchscreen edge area does not reach specified duration” (claimed preset compensation mode); “the touch point of the touch gesture within the touchscreen edge area is recognized as a valid touch point”, and “in this case, with reference to a touch point generated by the second finger, the pinch gesture is recognized, and the pinch gesture functions”, thus increasing the number of touch nodes considered as part of the touched region during the gesture; para[0071]-para[0073]).

Regarding claim 34, Han discloses all the claim limitations as applied above (see claim 20). In addition, Han discloses wherein, the method further comprises: a touch operation on the touch screen as [[an]] the edge touch operation [[if]] when a touched region of [[a]] the touch operation on the touch screen intersects with a para[0006]-para[0007]; para[0035]; para[0040]-para[0042]; para[0058]; see S103 in Fig. 1; see also Figs. 2-3); and acquiring the touch data of the edge touch operation in real time (para[0006]-para[0007]; para[0035]; para[0040]-para[0042]; para[0058]; see S103 in Fig. 1; see also Figs. 2-3).

Regarding claim 36, Han discloses all the claim limitations as applied above (see claim 20). In addition, Han discloses wherein, the method further comprises: judging whether a touch operation occurs in a central region of the touch screen within a third preset period before the edge touch operation is detected (see Figs. 1-3; see s102 in Fig. 1; para[0038]-para[0039]; para[0054]-para[0058]; e.g. a touch in a central region of the touch screen of a current touch operation is detected before than an edge touch of a next touch operation is detected); proceeding to calculate the coordinate point movement track of the edge touch operation according to the touch data if no touch operation occurs in the central region of the touch screen (see Figs. 1-3; see s102 in Fig. 1; para[0038]-para[0039]; para[0054]-para[0061]; “in this implementation manner, it is detected that a touch point of a touch gesture within the touchscreen edge area is the first touch point”, and “detecting whether the touch point of the touch gesture within the touchscreen edge area moves”, “detecting… a movement distance”; thus, “generating the movement distance according to the initial touch gesture coordinates and the movement touch ); and suppressing the edge touch operation if a touch operation occurs in the central region of the touch screen (see Figs. 1-3; see s102 in Fig. 1; para[0038]-para[0039]; para[0054]-para[0061]; “the touch point of the touch gesture within the touchscreen edge area is recognized as an invalid touch point” and “therefore, the touchscreen terminal does not block the slide operation of the thumb, and performs the slide operation” in the claimed central region; by this process “a touchscreen terminal can recognize an invalid touch point of a touch gesture within a touchscreen edge area”; “Therefore, the touchscreen terminal does not recognize all touch points on the touchscreen edge area as valid touch points, and a result of recognizing the touch gesture is not interfered, thereby improving accuracy of recognizing the touch gesture and operation efficiency on a touchscreen”). 

Regarding claim 37, it is analogous to claim 20, except it is a touch control apparatus claim (see Figs. 2-10; para[0013]; para[0085]; para[0089]-para[0101]; see e.g. in Fig. 10, “touchscreen terminal 1000 includes: a processor (processor) 101, a touchscreen 102, a memory (memory) 103, and a bus 104”), and therefore, it is rejected for the same reasons as claim 20 above.

claim 39, it is analogous to claim 20, except it is a non-transitory computer-readable storage medium claim (para[0096]-para[0097]; para[0099]; para[0101]), and therefore, it is rejected for the same reasons as claim 20 above.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 23-24, 26-32 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Han et al. (US 2017/0123590), in view of Westerman (US 2009/0174679).

Regarding claim 23, Han discloses all the claim limitations as applied above (see claim 22). However, Han does not appear to expressly disclose the judging whether the touched region of the edge touch operation is [[a]] the suppression region, comprises: the suppression region, [[if]] when [[the]] a numbers of touch nodes of [the] each of N edge detection channels of the touched region is greater than [[the]] a first preset value and the number of touch nodes of each of [[the]] N edge detection channels sequentially decreases in [[the]] a direction from [[the]] an edge of the touch screen to [[the]] a center of the touch screen; wherein N is a natural number greater than or equal to 2.
Westerman discloses judging whether a touched region of an edge touch operation is a suppression region (para[0006]-para[0009]; para[0035]-para[0036]; para[0038]-para[0039]; para[0053]; see Figs. 1B, 3A and 8; this is, judging whether “contacts in edge bands around the perimeter of a touch sensor panel can simply be ignored”), comprises: determining the touched region as the suppression region, when a numbers of touch nodes of each of N edge detection channels of the touched region is greater than a first preset value and the number of touch nodes of each of N edge detection channels sequentially decreases in a direction from an edge of the touch screen to a center of the touch screen (para[0006]-para[0009]; para[0035]-para[0036]; para[0038]-para[0039]; para[0053]; Figs. 1B, 3A and 8; by this, it is clear that the bottom region is thus considered the region over which contacts can be ignored when “contacts within a bottom region of the trackpad can be ignored if stationary, but recognized as part of a gesture if moving”, e.g. away from the bottom region towards a center of a touch sensor panel and less contacts within ); wherein N is a natural number greater than or equal to 2 (this is e.g. more than one contact point in a contact region; see contact 116 with centroid 118 in Fig. 1B, and contact 304 with centroid 306 in Fig. 3A).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings in Han’s invention, with the teachings in Westerman’s invention, to have the judging whether the touched region of the edge touch operation is the suppression region, comprises: determining the touched region as the suppression region, when a numbers of touch nodes of each of N edge detection channels of the touched region is greater than a first preset value and the number of touch nodes of each of N edge detection channels sequentially decreases in a direction from an edge of the touch screen to a center of the touch screen; wherein N is a natural number greater than or equal to 2, for the advantage of selective rejection of touch contacts (touch events) in an edge region of a touch sensor panel to minimize unintended operations, and to provide certain exceptions to the rejection of edge contacts, such that the functionality of the touch sensor panel can be maximized (para[0006]).

Regarding claim 24, as best understood, Han and Westerman disclose all the claim limitations as applied above (see claim 23). In addition, as best understood, Westerman discloses before [[the]] judging whether the numbers of touch nodes of each of N edge detection channels of the touched region is greater than [[a]] the first preset value, and whether the numbers of touch nodes of each of the N edge detection decreases in [[a]] the direction from [[an]] the edge of the touch screen to [[a]] the center of the touch screen, the method further comprises: a number of touch nodes included in the single-channel touched region is greater than a second preset value, [[if]] when the touched region is a single-channel touched region (para[0006]-para[0009]; para[0035]-para[0036]; para[0038]-para[0039]; para[0053]; see Figs. 1B, 3A and 8; this occurs when one of the contacts within a bottom region of the trackpad can be ignored if stationary, but recognized as part of a gesture if moving, e.g. away from the bottom region towards a center of a touch sensor panel and less contact within the bottom region is sensed); and determining the single-channel touched region as [[a]] the suppression region, [[if]] when the number of touch nodes included in the single-channel touched region is greater than the second preset value (para[0006]-para[0009]; para[0035]-para[0036]; para[0038]-para[0039]; para[0053]; see Figs. 1B, 3A and 8; by this, it is clear that the contact in the bottom region is thus considered the region over which contacts can be ignored when the contact within the bottom region of the trackpad can be ignored if stationary, but recognized as part of a gesture if moving, e.g. ).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have before judging whether the numbers of touch nodes of each of N edge detection channels of the touched region is greater than the first preset value, and whether the numbers of touch nodes of each of the N edge detection channels sequentially decreases in the direction from the edge of the touch screen to the center of the touch screen, the method further comprises: judging whether a number of touch nodes included in the single-channel touched region is greater than a second preset value, when the touched region is a single-channel touched region; and determining the single-channel touched region as the suppression region, when the number of touch nodes included in the single-channel touched region is greater than the second preset value, as also taught by Westerman, for the advantage of selective rejection of touch contacts (touch events) in an edge region of a touch sensor panel to minimize unintended operations, and to provide certain exceptions to the rejection of edge contacts, such that the functionality of the touch sensor panel can be maximized (para[0006]).

Regarding claim 26, Han discloses all the claim limitations as applied above (see claim 25). However, Han does not appear to expressly disclose the recognizing [[an]] the operation mode of the edge touch operation according to the coordinate point movement track, comprises: , when it is detected that a movement distance of the edge touch operation is greater than a preset distance within the first preset period according to the coordinate point movement track, the operation mode of the edge touch operation as a swipe 
Westerman, discloses recognizing an operation mode of an edge touch operation according to a coordinate point movement track, comprises: determining, when it is detected that a movement distance of the edge touch operation is greater than a preset distance within a first preset period according to the coordinate point movement track, the operation mode of the edge touch operation as a swipe (para[0006]-para[0009]; para[0035]-para[0036]; para[0038]-para[0039]; para[0053]; para[0061]; para[0068]; see Fig. 1B, 3A and 8; “if the contact in the edge band moves beyond a threshold distance or speed, it can then be recognized as part of a gesture”; in a given time frame, “if edge contact 116 moves more than the threshold amount in any direction (even if there is no other finger detected in the center area), it can be recognized and become a trackable contact that can be part of a gesture”, which when no other finger is detected in the center area comprises a swipe).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings in Han’s invention, with the teachings in Westerman’s invention, to have the recognizing the operation mode of the edge touch operation according to the coordinate point movement track, comprises: determining, when it is detected that a movement distance of the edge touch operation is para[0035]-para[0036]).

Regarding claim 27, Han and Westerman disclose all the claim limitations as applied above (see claim 26). In addition, Westerman discloses wherein, the method further comprises: determining, when it is not detected that the movement distance of the edge touch operation is greater than the preset distance within the first preset period, the operation mode of the edge touch operation as a click or a long press (para[0006]-para[0009]; para[0035]-para[0036]; para[0038]-para[0039]; para[0053]; para[0061]; para[0068]; see Fig. 1B, 3A and 8; see in Fig. 3A, “finger taps in bottom region 302 can be interpreted as a "click" or selection function”; “contacts in bottom region 302 can normally be ignored for all purposes except these functions”; “in accordance with rejection or recognition criteria, contacts 304 identified as a finger (i.e. a non-concentric image of touch of a certain threshold size) occurring within the bottom region can be ignored if centroid 306 is stationary”; “Stationary, as defined herein, is when the centroid moves less than a threshold amount from a computed centroid center, or remains below some speed threshold”, that is, moves below a certain distance within certain amount of time; “Using this criteria, contacts with slow drifting )
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have determining, when it is not detected that the movement distance of the edge touch operation is greater than the preset distance within the first preset period, the operation mode of the edge touch operation as a click or a long press, as also taught by the combination, for the advantage of selectively rejecting touch contacts (touch events) in an edge region of a touch sensor panel to minimize unintended operations, by providing certain exceptions to the rejection of edge contacts, and maximizing the functionality of the touch sensor (para[0006]).

Regarding claim 28, Han discloses all the claim limitations as applied above (see claim 22). In addition, Han discloses wherein, the method further comprises: detecting whether the edge touch operation leaves the touch screen within the first preset period, [[if]] when it is determined that the touched region of the edge touch operation is not [[a]] the suppression region (para[0006]-para[0007]; para[0009]; para[0012]; para[0042]-para[0043]; para[0058]-para[0061]; S104 in Fig. 1; “detecting whether the touch point of the touch gesture within the touchscreen edge area is the first touch point” or not, and “detecting whether duration of the touch gesture is greater than or equal to the preset time threshold” continuously when receiving ) when it is detected that the edge touch operation leaves the touch screen within the first preset period. 
	Westerman discloses determining an operation mode of an edge touch operation as a quick click, when it is detected that the edge touch operation leaves the touch screen within the first preset period (para[0006]-para[0009]; para[0035]-para[0036]; para[0038]-para[0039]; para[0053]; see Fig. 1B, 3A and 8; see in Fig. 3A, “finger taps in bottom region 302 can be interpreted as a "click" or selection function”; “contacts in bottom region 302 can normally be ignored for all purposes except these functions”; “in accordance with rejection or recognition criteria, contacts 304 identified as a finger (i.e. a non-concentric image of touch of a certain threshold size) occurring within the bottom region can be ignored if centroid 306 is stationary”; “Stationary, as defined herein, is when the centroid moves less than a threshold amount from a computed centroid center, or remains below some speed threshold”, that is, moves below a certain distance within certain amount of time; “Using this criteria, contacts with slow drifting or rolling motions can be ).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings in Han’s invention, with the teachings in Westerman’s invention, to have determining the operation mode of the edge touch operation as a quick click, when it is detected that the edge touch operation leaves the touch screen within the first preset period, for the advantage of selectively rejecting touch contacts (touch events) in an edge region of a touch sensor panel to minimize unintended operations, by providing certain exceptions to the rejection of edge contacts, and maximizing the functionality of the touch sensor (para[0006]).

Regarding claim 29, Han discloses all the claim limitations as applied above (see claim 20). In addition, Han discloses wherein, the judging whether the coordinate point movement track satisfies [[a]] the preset movement condition, comprises: when it is detected that the edge touch operation moves from [[the]] an edge of the touch screen to [[the]] a center of the touch screen (para[0006]-para[0007]; para[0009]; para[0012]; para[0042]-para[0043]; para[0058]-para[0061]; para[0071]-para[0073]; see Fig. 3; e.g. “When the two fingers perform a pinch gesture, the first finger starts moving from the touchscreen edge area, and a stay time of the first finger on the touchscreen edge area does not reach ). However, Han does not appear to expressly disclose when it is detected that the edge touch operation is a swipe operation.
Westerman discloses determining that a coordinate point movement track satisfies a preset movement condition when it is detected that an edge touch operation is a swipe operation (para[0006]-para[0009]; para[0035]-para[0036]; para[0038]-para[0039]; para[0053]; see Fig. 1B, 3A and 8; “if the contact in the edge band moves beyond a threshold distance or speed, it can then be recognized as part of a gesture”; “if edge contact 116 moves more than the threshold amount in any direction (even if there is no other finger detected in the center area), it can be recognized and become a trackable contact that can be part of a gesture”, which when no other finger is detected in the center area comprises a swipe).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings in Han’s invention, with the teachings in Westerman’s invention, to determine that the coordinate point movement track satisfies the preset movement condition when it is detected that the edge touch operation is a swipe operation, for the advantage of preventing intended gestures such as pinching gestures, or gestures with no other finger detected in the center area para[0035]-para[0036]).

Regarding claim 30, Han and Westerman disclose all the claim limitations as applied above (see claim 29). In addition, Han discloses the method further comprises: determining that the coordinate point movement track does not satisfy the preset movement condition, [[if]] when it is not detected that the edge touch operation moves from the edge of the touch screen to the center of the touch screen and the edge touch operation is not [[a]] the swipe operation (para[0006]-para[0007]; para[0009]; para[0012]; para[0042]-para[0043]; para[0058]-para[0061]; para[0071]-para[0074]; see Fig. 3; e.g. “the recognizing an invalid touch point within a touchscreen edge area according to a touch point of a touch gesture within the touchscreen edge area and a touch point invalidation policy is specifically: detecting whether the touch point of the touch gesture within the touchscreen edge area moves; when it is detected that the touch point of the touch gesture within the touchscreen edge area does not move, detecting whether duration in which the touch point does not move is greater than or equal to a preset time threshold; and when it is detected that the duration in which the touch point does not move is greater than or equal to the preset time threshold, recognizing the touch point of the touch gesture within the touchscreen edge area as an invalid touch point”, and thus, it is not detected that the edge touch operation moves from the edge of ).

Regarding claim 31, Han and Westerman disclose all the claim limitations as applied above (see claim 29). In addition, Westerman discloses the swipe operation is detected as the swipe operation, [[if]] when it is detected that a movement speed of a touch point of the edge touch operation is greater than a preset speed threshold within a second preset period (para[0006]-para[0009]; para[0035]-para[0036]; para[0038]-para[0039]; para[0053]; see Fig. 1B, 3A and 8; “if the contact in the edge band moves beyond a threshold distance or speed, it can then be recognized as part of a gesture”, clearly within a certain amount of time; “if edge contact 116 moves more than the threshold amount in any direction (even if there is no other finger detected in the center area), it can be recognized and become a trackable contact that can be part of a gesture”, which when no other finger is detected in the center area comprises a swipe).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have the swipe operation is detected as: determining the edge touch operation as the swipe operation, when it is detected that a movement speed of a touch point of the edge touch operation is greater than a preset speed threshold within a second preset period, as also taught by Westerman, for the para[0035]-para[0036]).

Regarding claim 32, as best understood, Han discloses all the claim limitations as applied above (see claim 22). In addition, Han discloses wherein, the touched region of the edge touch operation is obtained by: acquiring an initial region of the edge touch operation when the edge touch operation is detected (para[0006]; para[0039]; see S102 and see S103 in Fig. 1; see also Figs. 2-3). However, Han does not appear to expressly disclose difference values of touch nodes within the initial region are all greater than a preset node threshold; performing search, when the initial region is a single-channel region, on a touch node from a center of the single-channel region to both ends thereof , when a touch node out of the initial region is found after skipping a preset number of nodes, the out of the initial region into the single-channel region to obtain an enhanced single-channel region 
Westerman discloses, as best understood, difference values of touch nodes within an initial region are all greater than a preset node threshold (para[0006]-para[0009]; para[0035]-para[0036]; para[0038]-para[0039]; para[0053]; Figs. 1B, 3A and 8; see e.g. when contacts within bottom region 302 are recognized); performing search, when the initial region is a single-channel region, on a touch node from a center of the single-channel region to both ends thereof (para[0006]-para[0009]; para[0035]-para[0036]; para[0038]-para[0039]; para[0053]; Figs. 1B, 3A and 8; this occurs when “contacts within a bottom region of the trackpad can be… recognized as part of a gesture if moving”, e.g. away from the bottom region towards a center of a touch sensor panel and less contacts within the bottom region are sensed); merging, when a touch node out of the initial region is found after skipping a preset number of nodes, the touch node out of the initial region into the single-channel region to obtain an enhanced single-channel region (para[0006]-para[0009]; para[0035]-para[0036]; para[0038]-para[0039]; para[0053]; Figs. 1B, 3A and 8; “contacts in both the center area and the edge band can cause the contact in the edge band to be recognized as part of a gesture in certain circumstance”); and taking the enhanced single-channel region as the touched region of the edge touch operation (para[0006]-para[0009]; para[0035]-para[0036]; para[0038]-para[0039]; para[0053]; Figs. 1B, 3A and 8; “contacts in both the center area and the edge band can cause the contact in the edge band to be recognized as part of a gesture in certain circumstance”, thus, both being part of the touched region of the edge touch operation).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings in Han’s invention, with the teachings in Westerman’s invention, to have difference values of touch nodes para[0006]).

Regarding claim 35, Han discloses all the claim limitations as applied above (see claim 20). In addition, Han discloses wherein, the touched region para[0006]; para[0039]; see S102 and see S103 in Fig. 1; see also Figs. 2-3). However, Han does not appear to expressly disclose wherein capacitive difference values of touch nodes within the first region are all greater than a first node threshold; performing search within a detection channel adjacent to the first region and close to the an edge of the touch screen to determine whether there is [[any]] a touch node whose capacitive difference value is greater than a second node threshold; merging, when there is the touch node whose capacitive difference value is greater than the second node threshold, the touch node whose capacitive difference value is greater than the second node 
	Westerman discloses capacitive difference values of touch nodes within a first region are all greater than a first node threshold (para[0006]-para[0009]; para[0035]-para[0036]; para[0038]-para[0039]; para[0053]-para[0055]; para[0060]; para[0070]; para[0075]; Figs. 1B, 3A and 8; see e.g. when contacts within bottom region 302 are recognized by detection of changes in capacitance above a certain threshold at corresponding touch nodes in order to be detected); performing search within a detection channel adjacent to the first region and close to an edge of a touch screen to determine whether there is a touch node whose capacitive difference value is greater than a second node threshold (para[0006]-para[0009]; para[0035]-para[0036]; para[0038]-para[0039]; para[0053]-para[0055]; para[0060]; para[0070]; para[0075]; Figs. 1B, 3A and 8; this occurs when “contacts within a bottom region of the trackpad can be… recognized as part of a gesture if moving”, e.g. away from the bottom region towards a center of a touch sensor panel); merging, when there is the touch node whose capacitive difference value is greater than the second node threshold, the touch node whose capacitive difference value is greater than the second node threshold into the first region to obtain an enhanced region (para[0006]-para[0009]; para[0035]-para[0036]; para[0038]-“contacts in both the center area and the edge band can cause the contact in the edge band to be recognized as part of a gesture in certain circumstance”); and taking the enhanced region as the touched region of the touch operation on the touch screen (para[0006]-para[0009]; para[0035]-para[0036]; para[0038]-para[0039]; para[0053]-para[0055]; para[0060]; para[0070]; para[0075]; Figs. 1B, 3A and 8; “contacts in both the center area and the edge band can cause the contact in the edge band to be recognized as part of a gesture in certain circumstance”, thus, both being part of the touched region of the edge touch operation).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings in Han’s invention, with the teachings in Westerman’s invention, to have capacitive difference values of touch nodes within the first region are all greater than a first node threshold; performing search within a detection channel adjacent to the first region and close to the an edge of the touch screen to determine whether there is a touch node whose capacitive difference value is greater than a second node threshold; merging, when there is the touch node whose capacitive difference value is greater than the second node threshold, the touch node whose capacitive difference value is greater than the second node threshold into the first region to obtain an enhanced region; and taking the enhanced region as the touched region of the touch operation on the touch screen, for the advantage of selective rejection of touch contacts (touch events) in an edge region of a touch sensor panel to para[0006]).
Even though Han and Westerman do not appear to expressly disclose the second node threshold is smaller than the first node threshold, this would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the claimed invention, since applicant has not disclosed that this solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well as taught by Westerman in the combination, as long as it is determined that there is any touch node within the detection channel adjacent to the first region with a relatively small difference in order to be merged into the touched region (see para[0039] of the Specification).

Response to Arguments

Applicant's arguments filed 11/25/2020 have been fully considered but they are not persuasive.

Regarding claim 20 (and similar claims 37 and 39), the Applicant argues that “Han as cited does not appear to disclose “detecting, within a first preset period according to the touch data, a suppression region, wherein the suppression region is used for representing a touched region when a touch data of the touched region meets a critical judgment condition of an edge unintentional touch” as recited”, on page 14 of the remarks;  Han as cited does not appear to disclose “wherein the preset movement condition is used for reflecting an normal operation mode in the edge touch operation,” or “judging, when the coordinate point movement track does not satisfy the preset movement condition, the edge touch operation as an edge mis-operation,” as recited”, on page 15 of the remarks. The Examiner respectfully disagrees. As shown in the above rejection, which has been modified in the same fashion as the amended claims, Han discloses detecting, within a first preset period according to the touch data, a suppression region, wherein the suppression region is used for representing a touched region when a touch data of the touched region meets a critical judgment condition of an edge unintentional touch (para[0006]-para[0007]; para[0009]; para[0012]; para[0037]-para[0043]; para[0058]-para[0061]; e.g. “detecting whether the touch point of the touch gesture within the touchscreen edge area is the first touch point”; the area of the touch point detected within a preset time threshold is the claimed suppression region which is used for representing a touched region when a touch data of the touched region meets a critical judgement condition of an invalid touch point [claimed unintentional touch], based on the broadest reasonable interpretation of the claimed limitations; “when it is detected that the movement distance of the touch point on the touchscreen edge area is less than the preset distance threshold within the preset time threshold, recognizing the touch point of the touch gesture within the touchscreen edge area as an invalid touch point”; see S102-S103 in Fig. 1; note that the broad term “is used”, does not establish a particular description for ); judging, when the suppression region is detected within the first preset period, whether the coordinate point movement track satisfies a preset movement condition, wherein the preset movement condition is used for reflecting an normal operation mode in the edge touch operation (para[0006]-para[0007]; para[0009]; para[0012]; para[0042]-para[0043]; para[0056]-para[0061]; it is clear that after detecting the area of the touch point [claimed suppression region] within the preset time threshold, among possible conditions, when it is not detected that the movement distance of the touch point on the touchscreen edge area is less than the preset distance threshold within the preset time threshold, as it is done in the prior art, the touchscreen terminal “recognizes the touch point as a valid touch point”; by this, it is judged whether the movement distance [claimed coordinate point movement track], satisfies not being less than the preset distance threshold within the preset time threshold [claimed preset movement condition], as claimed, in order to recognize a valid touch input [claimed normal operation mode]); and judging, when the coordinate point movement track does not satisfy the preset movement condition, the edge touch operation as an edge mis-operation (para[0006]-para[0007]; para[0009]; para[0012]; para[0042]-para[0043]; para[0056]-para[0061]; S104 in Fig. 1; “when it is detected that the movement distance of the touch point on the touchscreen edge area is less than the preset distance threshold within the preset time threshold, recognizing the touch point of ). It is noted that features are not claimed in a way that particularly and specifically distinguish from the prior art of record.

				Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLORYVID FIGUEROA-GIBSON whose telephone number is (571)272-5506.  The examiner can normally be reached on 9am-5pm, Monday -Friday, Eastern Time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 571-272-7674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GLORYVID FIGUEROA-GIBSON/Patent Examiner, Art Unit 2623 
		/AMARE MENGISTU/                      Supervisory Patent Examiner, Art Unit 2623